

Exhibit 10.13
























INSURANCE SERVICES OFFICE, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT
SAVINGS PLAN



































































































--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section
 


PREAMBLE
 
ARTICLE 1 - DEFINITIONS
 
1.01 Account
 
1.02 Aggregate Contributions
 
1.03 Beneficiary
 
1.04 Board
 
1.05 CEO
 
1.06 Change in Payment Election
 
1.07 Change in Payment Election Form
 
1.08 Code
 
1.09 Effective Date
 
1.10 Eligible Employee
 
1.11 Employee Contributions Sub-account
 
1.12 Employer
 
1.13 ERISA
 
1.14 Excess Matching Contributions
 
1.15 Excess Matching Contributions Sub-account
 
1.16 Excess Salary Reduction Contributions
 
1.17 Grandfathered Amount
 
1.18 ISO
 
1.19 Initial Election Form
 
1.20 Participant
 
1.21 Plan
 
1.22 Plan Administrator
 
1.23 Plan Year
 
1.24 Savings Plan
 
1.25 Savings Plan Limits
 
1.26 Section 409A
 
1.27 Section 409A Amount
 
1.28 Separation from Service
 
1.29 Unforeseeable Emergency
 
1.30 Voluntary Basic Employee Contributions
 
1.31 Voluntary Supplemental Employee Contributions
 
ARTICLE 2 - PARTICIPATION
 
2.01 When Participation Begins
 
2.02 Payment Elections
 
ARTICLE 3 - CONTRIBUTIONS
 






--------------------------------------------------------------------------------



3.01
Determination of Contributions
 
3.02
Accounts and Credits to Accounts
 
3.03
Employer Contributions
 
3.04
Deemed Participant Investment Allocation
 
3.05
Beneficiaries
 
3.06
Assignments not Permitted
 
ARTICLE
4 - VESTING
 
ARTICLE
5 - LIMITATIONS
 
5.01
Type of Plan
 
ARTICLE
6 - PAYMENT OF BENEFITS
 
6.01
Distributions
 
6.02
Form of Distributions
 
6.03
Amending the Time and Form of Distribution
 
6.04
Hardship Distributions
 
6.05
Six-Month Wait
 
ARTICLE
7 - ADMINISTRATION AND CLAIM PROCEDURES
 
7.01
Administration
 
7.02
General Power
 
7.03
Records
 
7.04
Insurance
 
7.05
Plan Administrator Discretion
 
7.06
Applications
 
7.07
Information and Proof
 
7.08
Right of Appeal
 
ARTICLE
8 - AMENDMENT, TERMINATION AND MERGER
 
8.01
Amendment
 
8.02
Termination
 
8.03
Merger
 
ARTICLE
9 - MISCELLANEOUS
 
9.01
Limitations on Liability
 
9.02
No Contract
 
9.03
Applicable Law
 
9.04
Severability
 
9.05
Interpretation
 
9.06
No Alienation of Benefits
 
9.07
Withholding of Taxes
 
9.08
Limitation on Participant's Rights
 














--------------------------------------------------------------------------------



PREAMBLE


Effective October 8, 2000 (for pay periods beginning on or after October 8,
2000), the Plan, which is unfunded, was established and continues to be
maintained by Insurance Services Office, Inc. ("ISO") primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees within the meaning of Section 201(2) of the Employee
Retirement Income Security Act of 1974 ("ERISA"). The Plan shall be maintained
solely for the purposes of providing benefits for certain management or highly
compensated employees in excess of the limitations imposed by Sections 415,
401(a)(17), 401(k)(3), 401(m), and 402(g) of the Internal Revenue Code of 1986
("Code") on the benefits provided under the ISO 401(k) Savings and Employee
Stock Ownership Plan (the "Savings Plan"). The Plan is intended to be an
unfunded arrangement for purposes of the Code and ERISA. The Plan was most
recently amended and restated effective as of January 1, 2009.


ARTICLE 1 - DEFINITIONS


Whenever referred to in the Plan, the following capitalized terms shall have the
meaning set forth below except where otherwise provided. As used in the Plan,
the masculine gender shall include the feminine and the singular shall include
the plural, and vice versa, as the context dictates.


1.01 Account


"Account" means the account established for a Participant and maintained on the
books of ISO to which the Participant's Voluntary Basic Employee Contributions,
Voluntary Supplemental Employee Contributions, Excess Salary Reduction
Contributions and Excess Matching Contributions are credited. A Participant's
Account may be composed of sub-accounts, one of which reflects credits for
Grandfathered Amounts and another of which reflects credits for Section 409A
Amounts.


1.02 Aggregate Contributions


"Aggregate Contributions" means a Participant's total Voluntary Basic Employee
Contributions, Voluntary Supplemental Employee Contributions, Excess Salary
Reduction Contributions and Excess Matching Contributions.


1.03 Beneficiary


"Beneficiary" means a person who is entitled to receive benefits under the Plan.
The Beneficiary shall be the individual who is designated by the Participant in
writing in accordance with procedures established by the Plan Administrator from
time to time. In the event that the Participant has no beneficiary, the
Beneficiary will be the Participant's estate.


1.04 Board


"Board" means the Board of Directors of ISO.


1.05 CEO


"CEO" means the Chief Executive Officer of ISO.



--------------------------------------------------------------------------------





1.06 Change in Payment Election


"Change in Payment Election" means the election by a Participant to change the
timing and/or the manner in which such Participant's Account is distributed, as
set forth in Section 6.03.


1.07 Change in Payment Election Form


"Change in Payment Election Form" means the form that a Participant must
complete in order to effectuate a Change in Payment Election, which form must be
provided and approved by the Plan Administrator.


1.08 Code


"Code" means the Internal Revenue Code of 1986, as amended from time to time.
Section references hereunder are to such sections as they existed at the time
the Plan document was amended and restated and to their successor provisions, if
any.


1.09 Effective Date


"Effective Date" means October 8, 2000. The Plan was most recently amended and
restated effective as of January 1,2009.


1.10 Eligible Employee


"Eligible Employee" means (i) with respect to individuals who commence
employment on or after October 8, 2000, only those common law employees who are
(a) in salary grade 20 (or the equivalent) who have been designated as eligible
to participate in the Plan by the Plan Administrator or (b) in salary grade 21
or above (or the equivalent) and (ii) with respect to individuals who commence
employment before October 8, 2000, only those exempt common law employees
specifically designated by the CEO as eligible to participate in the Plan.


1.11 Employee Contributions Sub-account


"Employee Contributions Sub-account" means the sub-account to which a
Participant's Voluntary Basic Employee Contributions, Voluntary Supplemental
Employee Contributions and Excess Salary Reduction Contributions shall be
allocated.


1.12 Employer


"Employer" means ISO and any of its subsidiaries as are specifically designated
to be participating employers in the Plan by the approval of the Board.


1.13 ERISA


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.









--------------------------------------------------------------------------------



1.14 Excess Matching Contributions


"Excess Matching Contributions" means, after December 31, 2006, an amount equal
to (a) the amount of any matching contributions that would have been made, but
not actually made, to the Savings Plan for a Participant in a given Plan Year
but for any limitation imposed by the Savings Plan Limits plus (b) 75% of the
amount of Excess Salary Reduction Contributions made by the Participant during
that Plan Year.


1.15 Excess Matching Contributions Sub-account


"Excess Matching Contributions Sub-account" means the sub-account to which a
Participant's Excess Matching Contributions shall be allocated.


1.16 Excess Salary Reduction Contributions


"Excess Salary Reduction Contributions" means, beginning January 1, 2007, the
amount elected by a Participant to be contributed to the Plan for a particular
Plan Year (which election shall not exceed six percent (6%) of his Compensation
as defined in the Savings Plan, but without regard to the Savings Plan Limits),
less the amount of the Participant's actual Salary Reduction Contributions to
the Savings Plan with respect to such Plan Year.


1.17 Grandfathered Amount


"Grandfathered Amount" means any amount deferred under the Plan to which a
Participant has a "legally binding right," and the right to the amount is
"earned and vested," before January 1, 2005, as such terms are defined pursuant
to Section 409A.


1.18 ISO


"ISO" means Insurance Services Office, Inc.


1.19 Initial Election Form


"Initial Election Form" means the form on which an Eligible Employee elects to
participate in the Plan, which form must be provided and approved by the Plan
Administrator.


1.20 Participant


"Participant" means any Eligible Employee of an Employer who elects to
participate in the Plan, or is deemed to participate in the Plan, pursuant to
the terms of Article 2, until such time as such individual's Account has been
fully paid out under the Plan.


1.21 Plan


"Plan" means the Insurance Services Office, Inc. Supplemental Executive
Retirement
Savings Plan as set forth in this document and as may be amended from time to
time.


1.22 Plan Administrator


"Plan Administrator" means the plan administrator appointed by the CEO pursuant
to Section 7.01.



--------------------------------------------------------------------------------





1.23 Plan Year


"Plan Year" means the twelve-month period from January 1st through December
31st.


1.24 Savings Plan


"Savings Plan" means the ISO 401(k) Savings and Employee Stock Ownership Plan.


1.25 Savings Plan Limits


"Savings Plan Limits" means the limitations on Salary Reduction Contributions
and, beginning January 1, 2007, on Matching Contributions (as defined in the
Savings Plan), under the Savings Plan under Sections 415, 401(a)(l7), 401(k)(3),
402(g) and 401(m) of the Code.


1.26 Section 409A


"Section 409A" means Code Section 409A, including any Internal Revenue Service
regulations and other guidance issued under such Section.


1.27 Section 409A Amount


"Section 409A Amount" means any amount deferred under the Plan that is not a
Grandfathered Amount.


1.28 Separation from Service


"Separation from Service" means "separation from service" (as defined under
Section 409A) other than a separation from service due to the death of the
Participant. If a Participant is on military leave, sick leave, or other bona
fide leave of absence, that Participant will not be deemed to have incurred a
Separation from Service unless such leave extends beyond six months, in which
case the Separation from Service will occur at the end of such six-month period;
provided that a Participant who has a statutory or contractual right to
reemployment while on a leave of absence will not be deemed to have incurred a
Separation from Service, even if such leave extends beyond six months, as long
as such statutory or contractual right remains in effect. However, if a leave of
absence is due to a medically determinable physical or mental impairment that
can be expected to result in death or to last for a continuous period of not
less than six months, where such impairment causes the Participant to be unable
to perform his job duties or the duties of a similar job position, then the
six-month period in the prior sentence is replaced with a 29-month period. A
leave of absence will constitute a "bona fide leave of absence" only if there is
a reasonable expectation that the Participant will return to perform services
for the Employer.


1.29 Unforeseeable Emergency


"Unforeseeable Emergency" means, as determined by the Plan Administrator, a
severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant or "dependent" (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. With respect to Section 409A Amounts, the definition and
determination of an "Unforeseeable Emergency" shall be construed and made
consistent with the definition and determination of such term under Section
409A.





--------------------------------------------------------------------------------



1.30 Voluntary Basic Employee Contributions


"Voluntary Basic Employee Contributions" are not permitted for periods after
December
31, 2006.


1.31 Voluntary Supplemental Employee Contributions


"Voluntary Supplemental Employee Contributions" are not permitted for periods
after
December 31, 2006.


ARTICLE 2 - PARTICIPATION


2.01 When Participation Begins


An Eligible Employee may join the Plan by completing an Initial Election Form
within thirty (30) days of becoming eligible to participate, provided that any
deferral election may only be made effective for a Plan Year that has begun (as
opposed to a future Plan Year) if (a) the deferral election applies only to
compensation paid for services performed after the time the deferral election is
made, and (b) the Eligible Employee has not previously been eligible to
participate in the Plan or any other nonqualified account balance plan
maintained by any Employer that would be aggregated with the Plan pursuant to
Treasury Regulation § 1.409A-l(c)(2) (such as the Insurance Services Office,
Inc. Deferred Compensation Plan). If an Eligible Employee does not enroll within
such thirty (30) days of becoming eligible to participate in accordance with the
prior sentence, then such Eligible Employee must wait until the first day of the
next Plan Year to begin to participate. Enrollment for such next Plan Year must
be made no later than the December 31st before the beginning of such next Plan
Year, or such earlier date that the Plan Administrator may establish for
administrative reasons. ISO shall notify each Eligible Employee that such
individual has become eligible to participate in the Plan. To become a
Participant in the Plan, an Eligible Employee must complete an Initial Election
Form and such Initial Election Form must be accepted by the Plan Administrator.
Notwithstanding the foregoing, an Eligible Employee may become a Participant in
the Plan without completing an Initial Election Form with respect to any Excess
Matching Contributions that may be made to the Plan in a given Plan Year, but
which contributions would have been made to the Savings Plan but for any
limitation imposed by the Savings Plan Limits (i.e., Excess Matching
Contributions that come within clause (a) of the definition of "Excess Matching
Contributions").


2.02 Payment Elections


Before the first year in which an Eligible Employee becomes a Participant in the
Plan, an Employee must make a written election setting forth the time and form
in which he would like his Account paid to him. This election will be made via
an election form provided by the Plan Administrator.


In the event that a Participant does not make a timely election under the prior
paragraph, then (a) that Participant will make such time and form of payment
election as soon as possible via an election form provided by the Plan
Administrator, and such election will only apply to the portion of his Account
that is attributable to services performed by such Participant after the
calendar year in which such election is made (i.e., the election applies only to
amounts earned in future calendar years), and (b) with respect to the portion of
his Account that is attributable to services performed by such Participant
through the end of the calendar year in which such time and form of payment
election is made, such Participant will be deemed to have elected that such
portion of his Account be paid in a lump sum upon his Separation from Service.





--------------------------------------------------------------------------------



ARTICLE 3 - CONTRIBUTIONS


3.01 Determination of Contributions


(a)
Types of Contributions. The following types of contributions may be made to the
Plan: Excess Salary Reduction Contributions and Excess Matching Contributions.
The Employer shall make Excess Matching Contributions to the Plan on behalf of
Participants in accordance with the terms of the Plan and the Savings Plan.



(b)
Determination of Excess Contributions. The Plan Administrator shall determine
the amount of Excess Salary Reduction Contributions and Excess Matching
Contributions for each Plan Year.



(c)
Timing of Contribution Elections. Except as otherwise provided under Article 2,
Participants may elect, no later than the December 31st immediately before the
beginning of the Plan Year for which the election is to become effective, or by
such earlier date as the Plan Administrator may establish for administrative
reasons, to make Excess Salary Reduction Contributions. Voluntary Basic Employee
Contributions and Voluntary Supplemental Employee Contributions are not
permitted for periods after December 31, 2006.



3.02 Accounts and Credits to Accounts


The Plan Administrator shall establish for each Participant a single book-entry
Account for the Aggregate Contributions credited on behalf of each Participant.
The Account will be comprised of two sub-accounts: the Employee Contributions
sub-account (to which Voluntary Basic Employee Contributions, Voluntary
Supplemental Employee Contributions, and Excess Salary Reduction Contributions
shall be allocated); and the Excess Matching Contributions sub-account (to which
any Excess Matching Contributions shall be allocated). The Plan Administrator
shall credit a Participant's Employee Contributions sub-account with the
Voluntary Basic Employee Contributions, Voluntary Supplemental Employee
Contributions, and Excess Salary Reduction Contributions as of each payroll
period to which such contributions relate. The Plan Administrator shall credit
the Participant's Excess Matching Contributions sub-account with the amount of
any Excess Matching Contributions as of each payroll period to which such
contributions relates. Additionally, each sub-account will be further divided
between Grandfathered Amounts and Section 409A Amounts.


3.03 Employer Contributions


The funds used to pay benefits hereunder shall come solely from the general
assets of the Employer and shall remain subject to the claims of the Employer's
general creditors in the event of insolvency or bankruptcy, until such amounts
actually are paid to a Participant pursuant to the terms of the Plan.


3.04 Deemed Participant Investment Allocation


The benefits under the Plan represent the mere unfunded promise of the Employer
to pay such benefits. The Employer may, but is not required to, treat a
Participant's book-entry Account as if all or a portion of such Account were
notionally invested in the investment options selected by the Participant under
the Savings Plan. Such investment directions shall be solely used as a device
for the measurement of the benefits payable to a Participant under the Plan, and
shall not constitute or be treated as a funded benefit of any kind. A
Participant's credits to his Account shall be an unsecured obligation of the
Employer to pay the Participant (or the Participant's Beneficiary, in the event
of the Participant's death) the amount of the credits at that time. Accounts are
maintained for recordkeeping purposes only. During any period in which a
Participant is receiving installment payments pursuant to Article 6,



--------------------------------------------------------------------------------



earnings and losses shall be credited to such Participant's book-entry Account
in the manner described in this Section 3.04.


3.05 Beneficiaries


If the Participant dies before his entire benefit under the Plan has been
distributed, any remaining amounts credited to his Account shall be distributed
to such Participant's Beneficiary in a lump-sum distribution within sixty (60)
days of the Participant's death.


3.06 Assignments not Permitted


Unless permitted by law and approved in advance by the Plan Administrator, all
benefits provided to persons under the Plan shall be paid directly to them and
shall not otherwise be liable for their debts or other obligations, or assigned,
alienated or used as security by them, and shall not be subject to attachment,
execution or other legal proceedings. Notwithstanding the foregoing sentence:


(a)
Certain Excess Payments: With respect to Grandfathered Amounts only, if at any
time any person has received payments in excess of those that he was entitled to
receive as of that date, the Plan Administrator may withhold from future
payments due to such person or his Beneficiary such amounts as are necessary to
reimburse the Employer for such excess payments.



(b)
Domestic Relations Order. Benefits that otherwise would be paid to the
Participant or his Beneficiary but for the requirements of a qualified domestic
relations order (QDRO) within the meaning of Code Section 414(p) and ERISA
Section 206(d) that has been accepted by the Savings Plan as such shall instead
be paid to the "alternate payee or payees" named in such order in accordance
with the terms of such order.



ARTICLE 4 - VESTING


Participants shall vest in their Accounts in the same manner as the similar
contributions vest under the terms of the Savings Plan. Thus, Participants shall
at all times be fully vested in any Excess Salary Reduction Contributions,
Voluntary Basic Employee Contributions, and Voluntary Supplemental Employee
Contributions, and any earnings deemed credited thereon, as applicable.
Participants will vest in any Excess Matching Contributions, and any earnings
deemed credited thereon, at the same times that the Participants vest in their
matching contributions under the Savings Plan.


ARTICLE 5 - LIMITATIONS


5.01 Type of Plan


Pursuant to ERISA Section 201(2), the Plan is an unfunded deferred compensation
plan for the benefit of a select group of management or highly compensated
employees, as determined by the Plan Administrator. As such, the following shall
apply:


(a)
In General. None of the provisions of Parts 2 or 3 of Title I of ERISA shall
apply to the Plan, including, but not limited to, ERISA's minimum standards
concerning participation, coverage, vesting and funding.






--------------------------------------------------------------------------------



(b)
Forms of Payment. Payments of benefits will be made directly to Participants or
Beneficiaries and no statutory forms, waivers or elections will be required.
Benefits hereunder shall be paid pursuant to Article 6 and, with respect to
Grandfathered Amounts, in accordance with the Participant's most recently
completed Initial Election Form.



ARTICLE 6 - PAYMENT OF BENEFITS


6.01 Distributions


(a)
With respect to Grandfathered Amounts, distribution of all Grandfathered Amounts
credited to the Account of the Participant shall commence or be made, as
applicable, within sixty (60) days of such Participant's termination of
employment. Notwithstanding the foregoing, the Participant may elect, in
accordance with procedures adopted by the Plan Administrator, that such
distribution shall commence or be made, as applicable, within sixty (60) days of
any January 1st, or if earlier, the date of such Participant's termination from
employment, as specified by the Participant on the Initial Election Form or the
Change in Payment Election Form. Unless otherwise determined by the Plan
Administrator, elections under this Section 6.01(a) must be made at least twelve
(12) months before the applicable distribution would occur in the absence of
such election.



(b)
With respect to Section 409A Amounts, subject to Section 6.05, distribution of
all Section 409A Amounts credited to the Account of the Participant shall
commence or be made, as applicable, within sixty (60) days of such Participant's
Separation from Service. Notwithstanding the foregoing, the Participant may
elect, in accordance with procedures adopted by the Plan Administrator and
subject to Section 6.05, that such distribution shall commence or be made, as
applicable, within sixty (60) days of any January 1st, or if earlier, the date
of such Participant's Separation from Service, as specified by the Participant
on the Initial Election Form or the Change in Payment Election Form.



(c)
Notwithstanding the foregoing, the distribution of the Participant's Account, if
such distribution has not commenced earlier pursuant to Section 6.01(a) or

6.01(b), shall occur upon the date of the Participant's death and be made to the
Participant's Beneficiary in accordance with Section 3.05.


6.02 Form of Distributions


Distribution of the applicable Account shall be payable in a single-sum payment;
provided that the Participant may elect in accordance with rules and procedures
established by the Plan Administrator (which rules and procedures may include,
without limitation, provision for the crediting of earnings and losses on unpaid
amounts) to receive equal monthly, quarterly, or annual installment payments
over a period not to exceed sixty (60) months.


6.03 Amending the Time and Form of Distribution


(a)
With respect to Grandfathered Amounts, the Plan Administrator may (but need not)
permit the Participant to make an election, in accordance with procedures
established by the Plan Administrator and on a Change in Payment Election Form
approved by the Plan Administrator, at least twelve (12) months before the
amounts would otherwise become payable under Section 6.01, to change the time at
which such payments would commence (or be made, as applicable) under Section
6.01 and the form in which they would be paid under Section 6.02. Such election
is hereinafter referred to as a "Change in Payment Election."




--------------------------------------------------------------------------------





(b)
With respect to Section 409A Amounts, a Participant will be permitted to make an
election to change the time at which his Account is payable under Section 6.01
and/or the form in which his Account is payable under Section 6.02 (such
election to be referred to as a "Change in Payment Election") only if the
following conditions are satisfied:



(i)
the election to change the time or form of payment does not become effective
until the date that is one year after the date on which the election to change
is made;



(ii)
except with respect to any payment to be made due to Unforeseeable Emergency or
the death of the Participant, the time or form of payment, as changed, defers
payment of the benefit until at least five years later than when the benefit
otherwise would have been paid or commenced to be paid; and



(iii)
with respect to any payment that is to be made upon a fixed date or schedule of
dates, the election to change the time or form of payment is made no less than
twelve (12) months before the date that such payment otherwise was scheduled to
be made.



For purposes of this Section 6.03(b), payments scheduled to be made in the form
of installments will be treated as being scheduled to be made on the date that
the first installment payment is scheduled to be made (i. e., the installments
will be treated as an entitlement to a single payment for purposes of Section
409A).


(c)
Notwithstanding any other provision of the Plan, once a Change in Payment
Election has been made, pursuant to Section 6.03(a) or 6.03(b), the Participant
shall not be permitted to make any additional Change in Payment Election with
respect to any Account balances accrued through the date of such Change in
Payment Election. However, the Participant can make further Change in Payment
Elections to change the time or manner of payments of any amount in the
Participant's Account that has accrued since the date of such Change in Payment
Election. With respect to Grandfathered Amounts, if no future Change in Payment
Election is executed by the Participant, the entire Account will be distributed
to the Participant in accordance with the terms of the original Change in
Payment Election, if any.



6.04 Hardship Distributions


Notwithstanding any other provision of the Plan to the contrary, the Participant
may receive a distribution from his Account in the event of an Unforeseeable
Emergency. The circumstances that will constitute an Unforeseeable Emergency
will depend upon the facts of each case, but in any case, payment may not be
made to the extent that such Unforeseeable Emergency is or may be relieved (a)
through reimbursement or compensation by insurance or otherwise, (b) by
liquidation of the Participant's assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship, or (c) by future
cessation of deferrals under the Plan. Distributions of amounts because of an
Unforeseeable Emergency shall be permitted to the extent reasonably needed to
satisfy the emergency need.


6.05 Six-Month Wait


This Section 6.05 will only apply if ISO is publicly-traded in accordance with
Section
409A. To the extent that any Section 409A Amount payable under the Plan
constitutes an amount payable following a Separation from Service to a
Participant who is then deemed to be a "specified employee" (as that term is
defined in Section 409A and pursuant to procedures established by ISO),



--------------------------------------------------------------------------------



then, notwithstanding any other provision in the Plan to the contrary, such
Section 409A Amount will not be paid to the Participant during the six-month
period immediately following such Participant's Separation from Service.
Instead, on the first day of the seventh month following such Separation from
Service, all amounts that otherwise would have been paid to such Participant
during that six-month period, but were not so paid due to this Section 6.05,
will be paid to such Participant in a single lump-sum payment. This six-month
delay will not be applicable if the Participant's Separation from Service occurs
due to his death or if the Participant dies before the six-month period has
elapsed.


ARTICLE 7 - ADMINISTRATION AND CLAIM PROCEDURES


7.01 Administration


The Plan shall be administered by a plan administrator appointed by the CEO. The
Plan Administrator shall have all the powers and authority that are necessary to
manage the operation and administration of this Plan. The Plan Administrator
shall administer the Plan, subject to Section 7.05, in accordance with its
express terms and with applicable law.


7.02 General Power


The Plan Administrator is empowered to do all acts, whether or not expressly
authorized herein, which the Plan Administrator may deem necessary to accomplish
the general objectives of maintaining the Plan solely in the interest of the
Participants and Beneficiaries for the exclusive purpose of providing benefits
to Participants and Beneficiaries, and defraying reasonable expenses of
administering the Plan. Such actions shall be taken with the care, skill,
prudence and diligence under the circumstances then prevailing that a prudent
man acting in a like capacity and familiar with such matters would use in the
conduct of an enterprise of like character and with like aims.


7.03 Records


The Plan Administrator shall, upon written request, make available to
Participants and their Beneficiaries for examination during business hours such
records as pertain to the person examining the records.


7.04 Insurance


No bond or security shall be required of the Plan Administrator except as may be
required by law. The Plan Administrator, among its powers otherwise described,
may authorize the purchase of errors and omissions or other similar insurance
for himself or themselves, collectively and/or individually, and/or for any
other fiduciary employed by the Plan Administrator to cover liability of losses
by reason of the act or omission of a fiduciary.


7.05 Plan Administrator Discretion


(a)
The Plan Administrator shall, subject to any restrictions imposed by applicable
law, be the sole judge of the standard of proof required in any case, as well as
the application and interpretation of the Plan, and decisions of the Plan
Administrator shall be final and binding on all parties. This Section 7.05(a) is
subject to Section 7.08.






--------------------------------------------------------------------------------



(b)
The Plan Administrator shall have the exclusive right and discretionary
authority to construe the terms of the Plan, to resolve any ambiguities, and to
determine any questions which may arise in connection with the Plan's
application or administration including, but not limited to, determination of
eligibility for benefits and the amount of any benefit.



(c)
Wherever in the Plan this Plan Administrator is given discretionary powers, the
Plan Administrator shall exercise such powers in a uniform and nondiscriminatory
manner.



7.06 Applications


No application shall be required to receive a benefit under the Plan.


7.07 Information and Proof


Every Participant or Beneficiary shall furnish, at the request of the Plan
Administrator, any information or proof reasonably required to determine his
benefits rights. The Plan Administrator shall have the right to recover any
benefit payments made in reliance on any willfully false or fraudulent
statement, information, or proof submitted by a Participant or Beneficiary. The
Plan Administrator also shall have the right to receive any mistaken payments
hereunder.


7.08 Right of Appeal


In the event that any claim for benefits is denied in whole or in part, the
claimant whose claim has been so denied will be notified of such denial in
writing by the Plan Administrator. The notice advising of the denial will
specify the reason or reasons for the denial, make specific reference to
pertinent Plan provisions, describe any additional material or information
necessary for the claimant to perfect the claim (explaining why such material or
information is needed) and will advise the claimant of the procedure for the
appeal of such denial.


An appeal from a denied claim must be made by the following procedure:


(a)
The claimant must file with the Plan Administrator a written notice of appeal of
the denial, within sixty (60) days of notification by the Plan Administrator of
such denial, setting forth all of the facts upon which the appeal is based.



(b)
The Plan Administrator will, within thirty (30) days of receipt of a notice of
appeal, establish a hearing date on which the claimant may make an oral
presentation in support of the appeal if the claimant so desires and by which
the claimant must have submitted all written materials supporting the claim. The
Plan Administrator will provide the claimant with prompt notice of such date.



(c)
The Plan Administrator will consider the merits of the claimant's written and
oral presentations, the facts or evidence in support of the denial of payments,
and such other facts and circumstances as the Plan Administrator deems relevant.



(d)
The Plan Administrator will render a determination to the claimant upon the
appealed claim accompanied by a written statement as to the reasons therefore
within thirty (30) days after the date on which the claimant presents his oral
or written presentation.






--------------------------------------------------------------------------------



ARTICLE 8 - AMENDMENT, TERMINATION AND MERGER


8.01 Amendment


The Plan may be amended by the Board at any time and in any manner. Amendments
may apply to all groups covered or to certain groups only. Amendments may be
made retroactively.


8.02 Termination


The Plan may be terminated by the Board at any time. However, unless the Board
passes a resolution specifically terminating or superseding the Plan with
respect to one or more future years, the Plan will continue in effect each year.
After termination of the Plan, no future benefits shall be payable by the Plan.
However, in the event of the termination or discontinuance of the Plan, (a) all
Grandfathered Amounts to which a Participant is entitled at that time will
become immediately due and payable in a lump sum to the Participant, or his
Beneficiary, as applicable, and (b) all Section 409A Amounts to which a
Participant is entitled at that time will continue to be payable in accordance
with the terms of the Plan (and any payment elections made under the Plan) in
existence on the date of Plan termination or discontinuance except to the extent
that the Board provides otherwise at such time.


8.03 Merger


By action of the Board, the Plan may be merged, consolidated with or otherwise
combined with any other nonqualified deferred compensation arrangement, provided
that the arrangement, as so modified, continues to qualify for exemption from
the application of the provisions of Titles I and IV of ERISA to the same extent
that such exemption exists before any such merger, consolidation, or
combination.


ARTICLE 9 - MISCELLANEOUS


9.01 Limitations on Liability


There shall be no liability upon the members of the Board, the Plan
Administrator, the CEO or the Employer, individually, or collectively, to
provide the benefits established by the Plan if ISO does not have assets to make
such payments.


9.02 No Contract


Nothing contained in the Plan shall be construed as a contract of employment
between any Employer and any Eligible Employee or Participant, or as a right of
any Eligible Employee or Participant to be continued in the employment of the
Employer, or as a limitation of the' right of the Employer to discharge the
Eligible Employee or Participant with or without cause.


9.03 Applicable Law


The Plan shall be construed and administered under the laws of the State of New
York, except as any laws of the United States may apply.









--------------------------------------------------------------------------------



9.04 Severability


If any provision of the Plan is held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions shall continue to be fully
effective.


9.05 Interpretation


When interpreting the provisions of the Plan, the intention that it be an
unfunded supplemental executive retirement plan under ERISA shall be taken into
account, and any ambiguities shall be resolved in favor with meeting those
requirements.




9.06 No Alienation of Benefits


Except as otherwise provided in the Plan, neither the Participant nor his
Beneficiary shall have right to commute, sell, assign, or otherwise transfer,
encumber, or convey the right to receive any payment hereunder, which payments
and the right thereto are expressly declared to be non-assignable and
non-transferable.


9.07 Withholding of Taxes


To the extent required by law or at the election of the Participant, each
Employer shall withhold federal, state, and local income and payroll taxes from
deferrals or benefit payments hereunder, or at any other time required by law,
and shall furnish the recipient and the applicable government agency or agencies
with such reports, statements, or information as may be legally required in
connection with such withholdings and benefit payments.


9.08 Limitation on Participant's Rights


The rights under the Plan of a Participant and of any Beneficiary of the
Participant shall be solely those of an unsecured creditor of the Employer. Any
compensation deferred hereunder shall remain the sole property of the Employer
until made available to the Participant or his Beneficiaries and shall be
subject to the claims of the Employer's general creditors upon the Employer's
insolvency or bankruptcy.


IN WITNESS WHEREOF, the Plan has been amended and restated effective as of the
1st day of January, 2009.


 
INSURANCE SERVICES OFFICE, INC
 
[serimage1.jpg]




